Hoke, J.
There was allegation with evidence on part of plaintiff tending to show that the defendant company, in constructing its roadbed along French Broad River, just below plaintiff’s lands, had filled up the original bed of the stream* thereby diverting the water into an artificial -channel, inadequate for the flow of the stream, causing the waters of same to pond back upon and sob and injure plaintiff’s lands, to his great damage, etc.
There was evidence on the part of defendant in denial of this view, but the issue is almost' exclusively one of fact, and, the jury having accepted plaintiff’s version of the matter, an actionable wrong has been clearly established. It was chiefly urged for error that the court sustained an exception to questions proposed by defendant to two or more of the witnesses *278and to tbe effect that certain lands on tbe river, some distance below and above that of plaintiff, and of same character, bad been turned out before tbe construction of tbe railroad, and its cultivation no longer attempted. Tberó are. so many reasons wbicb might have led to this course on the part of the owners of these other* tracts that tbe proposed questions, in our opinion, were properly excluded as tending to introduce issues entirely foreign to tbe inquiry and more likely to distract than to aid tbe jury in their deliberations. Chaffin v. Manufacturing Co., 135 N. C., 102; Warren v. Makely, 85 N. C., 12.
After careful examination of tbe record, we find no reason for disturbing tbe results of tbe trial, and tbe judgment in plaintiff’s favor is
Affirmed.